DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 3/6/20.
3.    Claims 1 – 20 are pending.
4.    The drawings submitted on 3/6/20 has been noted.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 - 9 are drawn to a method.
Claims 10 – 20 are drawn to an apparatus.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
8.	Step 2A: 

10.	Claim 16 is exemplary: 
 	“A computer system comprising: a processor; memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method, comprising: capturing a plurality of snapshots generated from game play of a video game being executed for a player; capturing a plurality of snapshot images from the game play of the player, wherein each snapshot image corresponds to a snapshot; generating for display a timeline including a plurality of thumbnails including the plurality of snapshot images; arranging the plurality of thumbnails in the timeline to show relative progress of the game play of the player; and enabling a jump into the game play through selection of a thumbnail in the timeline beginning at a jump point in the game play corresponding to a snapshot image captured for the thumbnail”.

11.	The underlined portion of claim 16 represent the abstract idea. Independent claims 1 and 10 include substantially the same abstract idea as claim 16. Dependent claims 2 – 9, 11- 15 and 17 – 20 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
Certain Methods of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a computer system comprising: a processor and a memory (i.e. a generic computer).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea with a computer system comprising: a processor and a memory (i.e. a generic computer).
17.    Applicant has claimed a computer system comprising: a processor and a memory (i.e. a generic computer). However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to

20.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

25.	Claims 1, 3, 5, 8, 10, 13, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387).
26.	Regarding claims 1, 10 and 16, Bender discloses a method, comprising (FIG. 7 and paragraphs 35, 37 and 61): 
capturing a plurality of snapshots (i.e. snapshots of the game 220 as described in paragraph 37) generated from game play of a video game being executed for a player (i.e. A person 210 interacting with a game 220 as described in paragraph 35) (paragraphs 35 and 37); 
capturing a plurality of snapshot images (i.e. images associated with the snapshot described in paragraph 37) from the game play of the player (i.e. A person 210 interacting with a game 220 as described in paragraph 35), wherein each snapshot image corresponds to a snapshot (i.e. a snapshot of the game 220 as described in paragraph 37)  (paragraphs 35 and 37); 
generating for display a timeline (i.e. the timeline shown in FIG. 7) including a plurality of thumbnails (i.e. the thumbnails part 730, 732 and 736 shown in FIG. 7 and described in paragraphs 37 and 61) including the plurality of snapshot images (FIG. 7 and paragraphs 35, 37 and 61; paragraphs 37 teaches a set of thumbnails can be displayed where the thumbnails are snapshots of the game 220 as it is played); 
arranging the plurality of thumbnails in the timeline to show relative progress (i.e. the progress of game 220 as described in paragraphs 30 and 37) of the game FIG. 7 and paragraphs 35, 37 and 61); 
Bender fails to explicitly disclose the following limitations:
and enabling a jump into the game play through selection of a thumbnail in the timeline beginning at a jump point in the game play corresponding to a snapshot image captured for the thumbnail.  
Lewis teaches:
and enabling a jump into the game play (i.e. game play associated/related to the Hole in One described in paragraph 33) with or the through selection of a marker/game event marker (i.e. a thumbnail) in the timeline beginning at a jump point (i.e. points of potential interest as described in paragraph 33) in the game play corresponding to a marker/game event marker (i.e. a snapshot image captured for the thumbnail) (abstract and paragraphs 7, 31 and 33).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Bender and in view of Lewis to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience (i.e. by allowing a player to jump into game play via a timeline/thumbnail).
27.	Regarding claims 3, Bender also discloses wherein each snapshot image includes a rendered image (i.e. a rendered image via the rendering described in paragraph 61) generated for the game play (paragraphs 37 and 61).   
Regarding claims 5, 13 and 19, Bender also discloses receiving the selection of the thumbnail from a user (i.e. the user described in paragraph 61) viewing the timeline (paragraphs 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user).  
29.	Regarding claims 8 and 15, Bender also discloses the snapshot includes: a snapshot image including a rendered image (i.e. a rendered image via the rendering described in paragraph 61) generated by execution of the video game in association with the game play of the player (i.e. A person 210 interacting with a game 220 as described in paragraph 35); or game state data enabling the generation of an environment corresponding to a point in the video game where the snapshot was captured; or random seed data providing additional features for the environment;  or user saved data enabling generation of a character from the game play of the player, wherein the character has a state corresponding to the point in the video game where the snapshot was captured (paragraphs 35, 37 and 61; Bender meet the claimed limitations because Bender teaches one of four alternative claimed limitations by teaching the snapshot includes: a snapshot image including a rendered image generated by execution of the video game in association with the game play of the player).  
30.	Regarding claims 2, 4, 6, 11, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and further in view of Perlman (US 20110107220).
31.	Regarding claims 2, 11 and 17, Bender also discloses wherein each of the plurality of snapshot images (i.e. snapshot of the game 220 as described in paragraph 37) is selectable (paragraphs 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user). 
The combination of Bender and Lewis teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
“wherein each of the plurality of snapshot images is selectable” to cause execution of the video game beginning at a point in the game play where the corresponding snapshot image was captured, 
wherein a snapshot of the corresponding snapshot image includes game state data that allows the execution of the video game beginning at the point.
Perlman teaches:
wherein each of the plurality of thumbnails (images) described in paragraphs 510 and (i.e. snapshot images) is selectable to cause execution of the video game (i.e. the video game described in paragraphs 265 and 285) beginning at a point in the game play (i.e. a point in the game play where the corresponding snapshot image was captured) (paragraphs 265, 285, 510 and 512),
wherein a gaming component (i.e. a snapshot of the corresponding snapshot image) includes game state data (i.e. a game state sequence from the game described in paragraph 285) that allows the execution of the video game beginning at the point (paragraphs 265, 285, 510 and 512).

32.	Regarding claims 4, 12 and 18, Bender also discloses:
SCEA16184USO2receiving selection of a thumbnail in the timeline (i.e. the thumbnail in the timeline described in paragraph 61), wherein the thumbnail being associated with a snapshot (paragraphs 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user); 
Perlman also teaches:
and executing a new instance (i.e. a new instance of the video game that allows the user to change the camera viewpoint as described in paragraph 285) of the video game (i.e. the video game described in paragraphs 265 and 285) based on a gaming component  (i.e. the snapshot) associated with the thumbnail (i.e. the thumbnail described in paragraph 510)  (paragraphs 265, 285, 510 and 512), 
wherein the new instance of the video game begins from the jump point (i.e. the beginning of the brag clip described in paragraph 512) in the video game (i.e. the video game described in paragraphs 265 and 285) where the snapshot was captured (paragraphs 265, 285, 510 and 512).  
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender and Lewis in view Perlman to 
33.	Regarding claims 6, 14 and 20, Bender also discloses:
receiving selection of the thumbnail from the player viewing the timeline (i.e. the thumbnail in the timeline described in paragraph 61) while controlling the game play (i.e. the game play described in paragraphs 35 and 37) of the video game (paragraphs 35, 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user); 
Perlman also teaches:
jumping execution of the video game (i.e. the video game described in paragraphs 265 and 285) in association with the game play of the player to the jump point i.e. the beginning of the brag clip described in paragraph 512) in the video game associated with the thumbnail (i.e. the thumbnail described in paragraph 510) that is selected and as executed by the new instance (i.e. a new instance of the video game that allows the user to change the camera viewpoint as described in paragraph 285) of the video game (paragraphs 37 and 61).  
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender and Lewis in view Perlman to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
34.	Regarding claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and further in view of Murphy (US 20120302351).
35.	Regarding claim 7, the combination of Bender and Lewis teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the jumping includes: pausing execution of the video game associated with the game play of the player.
Murphy teaches:
the jumping (i.e. jumping into a game by joining the game) includes: pausing (i.e. pausing via the pausing point described in paragraph 49) execution of the video game associated with the game play of the player (paragraph 49; paragraph 49 teaches the two users can join the game after both reach an appropriate stopping or pausing point in their respective games).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender and Lewis in view of Murphy to include the aforementioned method in order to achieve the predictable result of improved player gaming experience and enhanced player interest.
36.	Regarding claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and further in view of Medhurst (US 20130163956).
37.	Regarding claim 9, Bender also discloses:
a second plurality of snapshots generated from second game play of the video game being executed for a second player (i.e. a second player of the second or paragraphs 4, 31, 35 and 37); 
capturing a second plurality of snapshot images from the second game play (i.e. a second game play described in paragraphs 4 and 37), wherein each snapshot image corresponds to a snapshot (paragraphs 4, 31, 35 and 37); 
the combination of Bender and Lewis teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
displaying in the timeline a second plurality of thumbnails including the second plurality of snapshot images; 
and arranging the second plurality of thumbnails in the timeline to show relative progress of the second game play of the second player.  
Medhurst teaches:
displaying in the timeline (i.e. timeline 148) a second plurality of thumbnails (i.e. the second set of thumbnails wherein the thumbnails are associated with part 152) including the second plurality of snapshot images (FIG. 4 and paragraph 23); 
and arranging the second plurality of thumbnails (i.e. the second set of thumbnails wherein the thumbnails are associated with part 152) in the timeline to show relative progress (i.e. the relative progress of the events described in paragraph 3 or the relative progress the second game play of the second player) (FIG. 4 and paragraphs 3 and 23).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender and Lewis in view 

Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/KANG HU/Supervisory Patent Examiner, Art Unit 3715